 1                                                    THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9   MARK HINTZE,                     )
                                      )
10                         Plaintiff, )                     Case No. 2:19-cv-00830-MJP
         v.                           )
11                                    )                     ORDER OF DISMISSAL
     UNUM LIFE INSURANCE COMPANY OF )
12   AMERICA,                         )
                                      )
13                        Defendant.  )
14            The parties having stipulated that Plaintiff’s claims against Defendant in the above-entitled
15   matter be dismissed with prejudice and without additional fees, costs, or payments of any other
16   sums of any kind or description; and the Court being fully advised in the premises; now, therefore,
17            IT IS HEREBY ORDERED that the above-entitled matter be and the same is dismissed with
18   prejudice and without fees or costs.
19            DATED: January 2, 2020.
20

21

22                                                           A
                                                             Marsha J. Pechman
23                                                           United States District Judge

24

25

26

27
     ORDER OF DISMISSAL - 1                                                          LANE POWELL PC
                                                                              1420 FIFTH AVENUE, SUITE 4200
     No. 2:19-cv-00830-MJP                                                             P.O. BOX 91302
                                                                                 SEATTLE, WA 98111-9402
                                                                               206.223.7000 FAX: 206.223.7107
     100447.0190/7886604.1
 1   Presented by:

 2   LANE POWELL PC

 3
     By s/Charles C. Huber
 4      D. Michael Reilly, WSBA No. 14674
        Charles C. Huber, WSBA No. 18941
 5   Attorneys for Defendant Unum Life Insurance
     Company of America
 6
     Approved as to form; Notice of Presentation
 7   Waived:

 8   ROY LAW GROUP

 9
     By   s/Chris Roy per electronic authorization
10     Chris Roy, WSBA No. 29070
       R. Darrin Class, WSBA No. 21925
11     Jesse Cowell, WSBA No. 50725
     Attorneys for Plaintiff
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     ORDER OF DISMISSAL - 2                                 LANE POWELL PC
                                                     1420 FIFTH AVENUE, SUITE 4200
     No. 2:19-cv-00830-MJP                                    P.O. BOX 91302
                                                        SEATTLE, WA 98111-9402
                                                      206.223.7000 FAX: 206.223.7107
     100447.0190/7886604.1
